

	

		II

		109th CONGRESS

		1st Session

		S. 473

		IN THE SENATE OF THE UNITED STATES

		

			February 28, 2005

			Ms. Cantwell (for

			 herself, Mr. Bingaman, and

			 Mr. Lieberman) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Public Health Service Act to promote and

		  improve the allied health professions.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Allied Health Reinvestment

			 Act.

		

			2.

			Findings and purpose

			

				(a)

				Findings

				Congress makes the following findings:

				

					(1)

					The United States Census Bureau and other reports highlight the

			 increased demand for acute and chronic healthcare services among both the

			 general population and a rapidly growing aging portion of the

			 population.

				

					(2)

					The calls for reduction in medical errors, increased patient

			 safety, and quality of care have resulted in an amplified call for allied

			 health professionals to provide healthcare services.

				

					(3)

					Several allied health professions are characterized by workforce

			 shortages, declining enrollments in allied health education programs, or a

			 combination of both factors, and hospital officials have reported vacancy rates

			 in positions occupied by allied health professionals.

				

					(4)

					Many allied health education programs are facing significant

			 economic pressure that could force their closure due to an insufficient number

			 of students.

				

				(b)

				Purpose

				It is the purpose of this Act to provide incentives for

			 individuals to seek and complete high quality allied health education and

			 training and provide additional funding to ensure that such education and

			 training can be provided to allied health students so that the United States

			 healthcare industry with have a supply of allied health professionals needed to

			 support the health care system of the United States in this decade and

			 beyond.

			

			3.

			Amendment to the Public Health

			 Service Act

			Title VII of the

			 Public Health Service Act

			 (42 U.S.C.

			 292 et seq.) is amended by adding at the end the

			 following:

			

				

					G

					Allied health professionals

					

						799C.

						Definitions

						In this part:

						

							(1)

							Allied health education program

							The term allied health education program means any

				postsecondary educational program offered by an institution accredited by an

				agency or commission recognized by the Department of Education, or leading to a

				State certificate or license or any other educational program approved by the

				Secretary. Such term includes colleges, universities, or schools of allied

				health and equivalent entities that include programs leading to a certificate,

				associate, baccalaureate, or graduate level degree in an allied health

				profession.

						

							(2)

							Allied health professions

							The term allied health professions includes

				professions in the following areas at the certificate, associate,

				baccalaureate, or graduate level:

							

								(A)

								Dental hygiene.

							

								(B)

								Dietetics or nutrition.

							

								(C)

								Emergency medical services.

							

								(D)

								Health information management.

							

								(E)

								Clinical laboratory sciences and medical technology.

							

								(F)

								Cytotechnology.

							

								(G)

								Occupational therapy.

							

								(H)

								Physical therapy.

							

								(I)

								Radiologic technology.

							

								(J)

								Nuclear medical technology.

							

								(K)

								Rehabilitation counseling.

							

								(L)

								Respiratory therapy.

							

								(M)

								Speech-language pathology and audiology.

							

								(N)

								Any other profession determined appropriate by the

				Secretary.

							

							(3)

							Health care facility

							The term health care facility means an outpatient

				health care facility, hospital, nursing home, home health care agency, hospice,

				federally qualified health center, nurse managed health center, rural health

				clinic, public health clinic, or any similar healthcare facility or practice

				that employs allied health professionals.

						

						799C–1.

						Public service announcements

						The Secretary shall develop

				and issue public service announcements that shall—

						

							(1)

							advertise and promote the allied health professions;

						

							(2)

							highlight the advantages and rewards of the allied health

				professions; and

						

							(3)

							encourage individuals from diverse communities and backgrounds

				to enter the allied health professions.

						

						799C–2.

						State and local public service announcements

						

							(a)

							In general

							The Secretary shall award grants to designated eligible

				entities to support State and local advertising campaigns that are conducted

				through appropriate media outlets (as determined by the Secretary) to—

							

								(1)

								promote the allied health professions;

							

								(2)

								highlight the advantages and rewards of the allied health

				professions; and

							

								(3)

								encourage individuals from disadvantaged communities and

				backgrounds to enter the allied health professions.

							

							(b)

							Eligible entity

							To be eligible to receive a grant under subsection (a), an

				entity shall—

							

								(1)

								be a professional, national, or State allied health

				association, State health care provider, or association of one or more health

				care facilities, allied health education programs, or other entities that

				provides similar services or serves a like function; and

							

								(2)

								prepare and submit to the Secretary an application at such

				time, in such manner, and containing such information as the Secretary may

				require.

							

						799C–3.

						Allied health recruitment grant program

						

							(a)

							Program authorized

							The Secretary shall award grants to eligible entities to

				increase allied health professions education opportunities.

						

							(b)

							Eligible entity

							To be eligible to receive a grant under subsection (a), an

				entity shall—

							

								(1)

								be a professional, national, or State allied health

				association, State health care provider, or association of one or more health

				care facilities, allied health education programs, or other eligible entities

				that provides similar services or serves a like function; and

							

								(2)

								prepare and submit to the Secretary an application at such

				time, in such manner, and containing such information as the Secretary may

				require.

							

							(c)

							Use of funds

							An entity shall use amounts received under a grant under

				subsection (a) to—

							

								(1)

								support outreach programs at elementary and secondary schools

				that inform guidance counselors and students of education opportunities

				regarding the allied health professions;

							

								(2)

								carry out special projects to increase allied health education

				opportunities for individuals who are from disadvantaged backgrounds (including

				racial and ethnic minorities that are underrepresented among the allied health

				professions) by providing student scholarships or stipends, pre-entry

				preparation, and retention activities;

							

								(3)

								provide assistance to public and nonprofit private educational

				institutions to support remedial education programs for allied health students

				who require assistance with math, science, English, and medical

				terminology;

							

								(4)

								meet the costs of child care and transportation for individuals

				who are taking part in an allied health education program at any level;

				and

							

								(5)

								support community-based partnerships seeking to recruit allied

				health professionals in rural communities and medically underserved urban

				communities, and other communities experiencing an allied health professions

				shortage.

							

						799C–4.

						Grants for health career academies

						

							(a)

							In general

							The Secretary shall award grants to eligible entities to assist

				such entities in collaborating to carry out programs that form education

				pipelines to facilitate the entry of students of secondary educational

				institutions, especially underrepresented racial and ethnic minorities, into

				careers in the allied health professions.

						

							(b)

							Eligible entity

							To be eligible to receive a grant under subsection (a), an

				entity shall—

							

								(1)

								be an institution that offers allied health education programs,

				a health care facility, or a secondary educational institution; and

							

								(2)

								prepare and submit to the Secretary an application at such

				time, in such manner, and containing such information as the Secretary may

				require.

							

						799C–5.

						Allied health education, practice, and retention

				grants

						

							(a)

							Education priority areas

							The Secretary may award grants to or enter into contracts with

				eligible entities to—

							

								(1)

								expand the enrollment of individuals in allied health education

				programs, especially the enrollment of underrepresented racial and ethnic

				minority students; and

							

								(2)

								provide education through new technologies and methods,

				including distance-learning methodologies.

							

							(b)

							Practice priority areas

							The Secretary may award grants to or enter into contracts with

				eligible entities to—

							

								(1)

								establish or expand allied health practice arrangements in

				noninstitutional settings to demonstrate methods to improve access to primary

				health care in rural areas and other medically underserved communities;

							

								(2)

								provide care for underserved populations and other high-risk

				groups such as the elderly, individuals with HIV/AIDS, substance abusers, the

				homeless, and victims of domestic violence;

							

								(3)

								provide managed care, information management, quality

				improvement, and other skills needed to practice in existing and emerging

				organized health care systems; or

							

								(4)

								develop generational and cultural competencies among allied

				health professionals.

							

							(c)

							Retention priority areas

							

								(1)

								In general

								The Secretary may award grants to and enter into contracts with

				eligible entities to enhance the allied health professions workforce by

				initiating and maintaining allied health retention programs described in

				paragraph (2) or (3).

							

								(2)

								Grants for career ladder programs

								The Secretary may award grants to and enter into contracts with

				eligible entities for programs—

								

									(A)

									to promote career advancement for allied health personnel in a

				variety of training settings, cross training or specialty training among

				diverse population groups, and the advancement of individuals; and

								

									(B)

									to assist individuals in obtaining the education and training

				required to enter the allied health professions and advance within such

				professions, such as by providing career counseling and mentoring.

								

								(3)

								Enhancing patient care delivery systems

								

									(A)

									Grants

									The Secretary may award grants to eligible entities to improve

				the retention of allied health professionals and to enhance patient care that

				is directly related to allied health activities by enhancing collaboration and

				communication among allied health professionals and other health care

				professionals, and by promoting allied health involvement in the organizational

				and clinical decision-making processes of a health care facility.

								

									(B)

									Preference

									In making awards of grants under this paragraph, the Secretary

				shall give preferences to applicants that have not previously received an award

				under this paragraph and to applicants from rural, underserved areas.

								

									(C)

									Continuation of an award

									The Secretary shall make continuation of any award under this

				paragraph beyond the second year of such award contingent on the recipient of

				such award having demonstrated to the Secretary measurable and substantive

				improvement in allied health personnel retention or patient care.

								

							(d)

							Eligible entity

							To be eligible to receive a grant under this section, an entity

				shall—

							

								(1)

								be a health care facility, or any partnership or coalition

				containing a health care facility or allied health education program;

				and

							

								(2)

								prepare and submit to the Secretary an application at such

				time, in such manner, and containing such information as the Secretary may

				require.

							

						799C–6.

						Developing models and best practices program

						

							(a)

							Authorized

							The Secretary shall award grants to eligible entities to enable

				such entities to carry out demonstration programs using models and best

				practices in allied health for the purpose of developing innovative strategies

				or approaches for the retention of allied health professionals.

						

							(b)

							Eligible entity

							To be eligible to receive a grant under this section, an entity

				shall—

							

								(1)

								be a health care facility, or any partnership or coalition

				containing a health care facility or allied health education program;

				and

							

								(2)

								prepare and submit to the Secretary an application at such

				time, in such manner, and containing such information as the Secretary may

				require.

							

							(c)

							Distribution of grants

							In awarding grants under this section, the Secretary shall

				ensure that grantees represent a variety of geographic regions and a range of

				different types and sizes of facilities, including facilities located in rural,

				urban, and suburban areas.

						

							(d)

							Use of funds

							An entity shall use amounts received under a grant under this

				section to carry out demonstration programs of models and best practices in

				allied health for the purpose of—

							

								(1)

								promoting retention and satisfaction of allied health

				professionals;

							

								(2)

								promoting opportunities for allied health professionals to

				pursue education, career advancement, and organizational recognition;

				and

							

								(3)

								developing continuing education programs that instruct allied

				health professionals in how to use emerging medical technologies and how to

				address current and future health care needs.

							

							(e)

							Area health education centers

							The Secretary shall award grants to area health education

				centers to enable such centers to enter into contracts with allied health

				education programs to expand the operation of area health education centers to

				work in communities to develop models of excellence for allied health

				professionals or to expand any junior and senior high school mentoring programs

				to include an allied health professions mentoring program.

						

						799C–7.

						Allied health faculty loan program

						

							(a)

							Establishment

							The Secretary, acting through the Administrator of the Health

				Resources and Services Administration, may enter into an agreement with any

				institution offering an eligible allied health education program for the

				establishment and operation of a faculty loan fund in accordance with this

				section (referred to in this section as the loan fund), to

				increase the number of qualified allied health faculty.

						

							(b)

							Agreements

							Each agreement entered into under this section shall—

							

								(1)

								provide for the establishment of a loan fund by the institution

				offering the allied health education program involved;

							

								(2)

								provide for deposit in the loan fund of—

								

									(A)

									the Federal capital contributions to the fund;

								

									(B)

									an amount provided by the institution involved which shall be

				equal to not less than one-ninth of the amount of the Federal capital

				contribution under subparagraph (A);

								

									(C)

									any collections of principal and interest on loans made from

				the fund; and

								

									(D)

									any other earnings of the fund;

								

								(3)

								provide that the loan fund will be used only for the provision

				of loans to faculty of the allied health education program in accordance with

				subsection (c) and for the costs of the collection of such loans and the

				interest thereon;

							

								(4)

								provide that loans may be made from such fund only to faculty

				who are pursuing a full-time course of study or, at the discretion of the

				Secretary, a part-time course of study in an advanced degree program;

				and

							

								(5)

								contain such other provisions determined appropriate by the

				Secretary to protect the financial interests of the United States.

							

							(c)

							Loan provisions

							Loans from any faculty loan fund established pursuant to an

				agreement under this section shall be made to an individual on such terms and

				conditions as the allied health education program may determine, except

				that—

							

								(1)

								such terms and conditions are subject to any conditions,

				limitations, and requirements prescribed by the Secretary;

							

								(2)

								in the case of any individual, the total of the loans for any

				academic year made by an allied health education program from loan funds

				established pursuant to agreements under this section may not exceed $30,000,

				plus any amount determined by the Secretary on an annual basis to reflect

				inflation;

							

								(3)

								upon completion by the individual of each of the first, second,

				and third year of full-time employment, as required under the loan agreement,

				as a faculty member in an allied health education program, the program shall

				cancel 20 percent of the principal and interest due on the amount of the unpaid

				portion of the loan on the first day of such employment;

							

								(4)

								upon completion by the individual of the fourth year of

				full-time employment, as required under the loan agreement, as a faculty member

				in an allied health education program, the program shall cancel 25 percent of

				the principal and interest due on the amount of the unpaid portion of the loan

				on the first day of such employment;

							

								(5)

								the loan may be used to pay the cost of tuition, fees, books,

				laboratory expenses, and other reasonable education expenses;

							

								(6)

								the loan shall be repayable in equal or graduated periodic

				installments (with the right of the borrower to accelerate repayment) over the

				10-year period that begins 9 months after the individual ceases to pursue a

				course of study in an allied health education program; and

							

								(7)

								such loan shall—

								

									(A)

									beginning on the date that is 3 months after the individual

				ceases to pursue a course of study in an allied health education program, bear

				interest on the unpaid balance of the loan at the rate of 3 percent per year;

				or

								

									(B)

									subject to subsection (e), if the allied health education

				program determines that the individual will not complete such course of study

				or serve as a faculty member as required under the loan agreement under this

				subsection, bear interest on the unpaid balance of the loan at the prevailing

				market rate.

								

							(d)

							Payment of proportionate share

							Where all or any part of a loan (including interest thereon) is

				canceled under this section, the Secretary shall pay to the allied health

				education program involved an amount equal to the program’s proportionate share

				of the canceled portion, as determined by the Secretary.

						

							(e)

							Review by Secretary

							At the request of the individual involved, the Secretary may

				review any determination by an allied health education program under this

				section.

						

						799C–8.

						Scholarship program for service in rural and other medically

				underserved areas

						

							(a)

							Program authorized

							The Secretary shall establish a scholarship program (referred

				to in this section as the program) to provide scholarships to

				individuals seeking allied health education who agree to provide service in

				rural and other medically underserved areas with allied health personnel

				shortages.

						

							(b)

							Preference

							In awarding scholarships under this section, the Secretary

				shall give preference to—

							

								(1)

								applicants who demonstrate the greatest financial need;

							

								(2)

								applicants who agree to serve in health care facilities

				experiencing allied health shortages in rural and other medically underserved

				areas;

							

								(3)

								applicants who are currently working in a health care facility

				who agree to serve the period of obligated service at such facility;

							

								(4)

								minority applicants; and

							

								(5)

								applicants with an interest in a practice area of allied health

				that has unmet needs.

							

							(c)

							Program requirements

							

								(1)

								Contracts

								Under the program, the Secretary shall enter into contracts

				with eligible individuals under which such individuals agree to serve as allied

				health professionals for a period of not less than 2 years at a health care

				facility with a critical shortage of allied health professionals in

				consideration of the Federal Government agreeing to provide to the individuals

				scholarships for attendance in an allied health education program.

							

								(2)

								Eligible individuals

								In this subsection, the term eligible individual

				means an individual who is enrolled or accepted for enrollment as a full-time

				or part-time student in an allied health education program.

							

								(3)

								Service requirement

								

									(A)

									In general

									The Secretary may not enter into a contract with an eligible

				individual under this section unless the individual agrees to serve as an

				allied health professional at a health care facility with a critical shortage

				of allied health professionals for a period of full-time service of not less

				than 2 years, or for a period of part-time service in accordance with

				subparagraph (B).

								

									(B)

									Part-time service

									An individual may complete the period of service described in

				subparagraph (A) on a part-time basis if the individual has a written agreement

				that—

									

										(i)

										is entered into by the facility and the individual and is

				approved by the Secretary; and

									

										(ii)

										provides that the period of obligated service will be extended

				so that the aggregate amount of service performed will equal the amount of

				service that would be performed through a period of full-time service of not

				less than 2 years.

									

							(d)

							Reports

							Not later than 18 months after the date of enactment of this

				part, and annually thereafter, the Secretary shall prepare and submit to the

				appropriate committees of Congress a report describing the program carried out

				under this section, including statements regarding—

							

								(1)

								the number of enrollees by specialty or discipline,

				scholarships, and grant recipients;

							

								(2)

								the number of graduates;

							

								(3)

								the amount of scholarship payments made;

							

								(4)

								which educational institution the recipients attended;

							

								(5)

								the number and placement location of the scholarship recipients

				at health care facilities with a critical shortage of allied health

				professionals;

							

								(6)

								the default rate and actions required;

							

								(7)

								the amount of outstanding default funds of the scholarship

				program;

							

								(8)

								to the extent that it can be determined, the reason for the

				default;

							

								(9)

								the demographics of the individuals participating in the

				scholarship program; and

							

								(10)

								an evaluation of the overall costs and benefits of the

				program.

							

						799C–9.

						Grants for clinical education, internship, and residency

				programs

						

							(a)

							Program authorized

							The Secretary shall award grants to eligible entities to

				develop clinical education, internship, and residency programs that encourage

				mentoring and the development of specialties.

						

							(b)

							Eligible entities

							To be eligible for a grant under this section an entity

				shall—

							

								(1)

								be a partnership of an allied health education program and a

				health care facility; and

							

								(2)

								prepare and submit to the Secretary an application at such

				time, in such manner, and containing such information as the Secretary may

				require.

							

							(c)

							Use of funds

							An eligible entity shall use amounts received under a grant

				under this section to—

							

								(1)

								develop clinical education, internship, and residency programs

				and curriculum and training programs for graduates of an allied health

				education program;

							

								(2)

								provide support for faculty and mentors; and

							

								(3)

								provide support for allied health professionals participating

				in clinical education, internship, and residency programs on both a full-time

				and part-time basis.

							

						799C–10.

						Grants for partnerships

						

							(a)

							In general

							The Secretary shall award grants to eligible entities to enable

				such entities to form partnerships to carry out the activities described in

				this section.

						

							(b)

							Eligible entity

							To be eligible to receive a grant under this section, and

				entity shall—

							

								(1)

								be a partnership between an allied health education program and

				a health care facility; and

							

								(2)

								prepare and submit to the Secretary an application at such

				time, in such manner, and containing such information as the Secretary may

				require.

							

							(c)

							Use of funds

							An eligible entity shall use amounts received under a grant

				under this section to—

							

								(1)

								provide employees of the health care facility that is a member

				of the partnership involved advanced training and education in a allied health

				education program;

							

								(2)

								establish or expand allied health practice arrangements in

				non-institutional settings to demonstrate methods to improve access to health

				care in rural and other medically underserved communities;

							

								(3)

								purchase distance learning technology to extend general

				education and training programs to rural areas, and to extend specialty

				education and training programs to all areas; and

							

								(4)

								establish or expand mentoring, clinical education, and

				internship programs for training in specialty care areas.

							

						799C–11.

						Allied health professions training for diversity

						The Secretary, acting in

				conjunction with allied health professional associations, shall develop a

				system for collecting and analyzing allied health workforce data gathered by

				the Bureau of Labor Statistics, the Health Resources and Services

				Administration, other entities within the Department of Health and Human

				Services, the Department of Veterans Affairs, the Center for Medicare &

				Medicaid Services, the Department of Defense, allied health professional

				associations, and regional centers for health workforce studies to determine

				educational pipeline and practitioner shortages, and project future needs for

				such a workforce.

					

						799C–12.

						Allied health professions training for diversity

						The Secretary shall include

				schools of allied health among the health professions schools that are eligible

				to receive grants under this part for the purpose of assisting such schools in

				supporting Centers of Excellence in health professions education for

				under-represented minority individuals.

					

						799C–13.

						Reports by general accounting office

						Not later than 4 years after

				the date of enactment of this part, the Comptroller General of the United

				States shall conduct an evaluation of whether the programs carried out under

				this part have demonstrably increased the number of applicants to allied health

				education programs and prepare and submit to the appropriate committees of

				Congress a report concerning the results of such evaluation.

					

						799C–14.

						Authorization of appropriations

						There is authorized to be

				appropriated to carry out this part, such sums as may be necessary for each of

				fiscal years 2006 through 2011.

					.

		

